Name: 87/590/EEC: Council Decision of 14 December 1987 relating to a research and development programme in the field of science and technology for development (1987-91)
 Type: Decision_ENTSCHEID
 Subject Matter: economic conditions;  research and intellectual property;  health;  agricultural activity
 Date Published: 1987-12-17

 Avis juridique important|31987D059087/590/EEC: Council Decision of 14 December 1987 relating to a research and development programme in the field of science and technology for development (1987-91) Official Journal L 355 , 17/12/1987 P. 0041 - 0045*****COUNCIL DECISION of 14 December 1987 relating to a research and development programme in the field of science and technology for development (1987-91) (87/590/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130 Q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, under Article 2 of the Treaty, the Community has in particular the task of promoting throughout the Community a harmonious development of economic activities and a continuous balanced expansion; whereas Article 3 of the Treaty provides, inter alia, that, for the purposes set out in Article 2, the activities of the Community shall include increased trade and the joint promotion of economic and social development in the developing countries; Whereas the resolution adopted by the Council on 18 November 1980 underlines the importance of the development of research capacities oriented particularly towards food agriculture in the developing countries and of complementarity between the activities of the research centres established in the Community and the efforts undertaken in this field by the developing countries; Whereas the Intergovernmental Committee for Science and Technology for Development adopted, during its eighth session from 2 to 6 June 1986, a resolution which invited industrialized countries to increase their research and development efforts in the sector of agriculture and related fields, including joint projects with developing countries; Whereas developing countries have become aware of the place of science and technology in the process of economic and social development; whereas it is consequently important to facilitate the introduction of a scientific and technical dimension into the development activities of the Community; Whereas the research and development measures covered by this Decision relate to two particularly grave and urgent problems, namely food and health, which are bound up with the fundamental needs of the developing countries; Whereas it is necessary to establish greater cooperation among scientists in the various Member States and the developing countries with a view to facilitating the complementarity of research and methodologies and ensuring easier access to the different networks of scientific relationships established by the Member States with their Third World partners; Whereas the Council adopted on 14 January 1974 a resolution on an initial outline programme of the European Communities in the field of science and technology (4); Whereas Council Decision 87/516/Euratom, EEC of 28 September 1987 concerning the framework programme of Community activities in the field of research and technological development (1987 to 1991) (1) includes science and technology for development amongst the activities it provides for; Whereas, in view of the object and the specificity of this programme, which is carried out in the interest of the developing countries and should be implemented in close cooperation with them, it is advisable to lay down special rules for the dissemination of the results of the programme; Whereas the Council, by Decision 82/837/EEC (2), adopted a first multiannual programme of research and development in the field of science and technology for development, which programme has achieved positive results opening up promising opportunities regarding the objectives to be pursued; Whereas, at its meeting on 10 December 1985, the Council asked the Commission to consider the inclusion, as part of this programme, of a subsection relating to the development of indigenous scientific and technical research capacities in developing countries; Whereas the Scientific and Technical Research Committee (CREST) has delivered an opinion, HAS ADOPTED THIS DECISION: Article 1 A programme of research and development to support and reinforce scientific activities in the field of science and technology for development for the benefit of developing countries, as set out in Annex I, is hereby adopted for a period of five years from 1 January 1987. Within the scope of the programme, competent institutions established either in the Community or in developing countries shall be invited to submit their research and development proposals. Other international organizations operating in this field shall also be invited to submit proposals for joint financing of research activities. In the light of a series of problems that are common to many developing countries, priority should be given in certain research projects to regional and integrated programmes. Article 2 The cost of the programme is estimated at 80 million ECU including the cost of a staff of 16. Projects relating to the programme shall be implemented mainly on the basis of cost-sharing contracts. Contracting parties shall be required to meet a substantial proportion of the costs, which should normally correspond to at least 50 % of total expenditure. In specific cases a higher rate of Community financing may be appropriate. In such cases the Commission shall consult the Committee referred to in Article 3. Article 3 The Commission shall be responsible for carrying out the programme. It shall be assisted by the Management and Coordination Advisory Committee for Development-linked Research set up by Decision 84/338/Euratom, ECSC, EEC (3), which defines the Committee's responsibilities and is referred to in Annex II. Article 4 The programme shall be implemented as often as possible in agreement with the scientific institutions in developing countries, after their needs in this respect have been established; research findings available in other parts of the world should be taken into account in an appropriate manner. Article 5 During the first year of the programme, the Commission shall, after obtaining the opinion of the Committee referred to in Article 3, issue invitations to submit the proposals necessary for the progressive implementation of the programme. During the third year of the programme, the Commission shall carry out an evaluation of the programme in the light of the specific objectives given in Annex I. In carrying out this evaluation, the Commission shall be assisted by independent experts among whom there must be a sufficient number of specialists from developing countries. Following this evaluation, the Commission may submit proposals for any consequent amendments. Article 6 Disssemination of information applicable to the programme shall be subject to the following conditions: 1. Rules governing ownership, the obligations of the Community, and, should the need arise, of the contractor, with regard to information and inventions, whether or not patentable, resultable from research or work done under contract, shall be defined case by case in the contracts. 2. The Commission shall communicate the information and inventions in which it has the rights to the Member States and to persons and undertakings which pursue, on the territory of a Member State or in a deve loping country, a research or a production activity justifying access to such information. The Commission, after obtaining the agreement of the contracting parties, must also communicate this information to the developing countries, not only to those with which the Community has concluded association or cooperation agreements, and to the non-associated developing countries which benefit from financial and technical aid from the Community, but also to all developing countries which have an urgent need and which are in a position to make use of such knowledge. The Commission shall lay down, in close consultation with the beneficiaries of research fundings, including those in developing countries, the conditions for the dissemination of such information to research institutions unconnected with the Community or to developing countries. Article 7 This Decision shall apply from 1 January 1987 until 31 December 1991. Article 8 This Decision is addressed to the Member States. Done at Brussels, 14 December 1987. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 24, 31. 1. 1987, p. 9 and amended proposal submitted on 27 November 1987 (not yet published in the Official Journal). (2) OJ No C 281, 19. 10. 1987, p. 172. (3) OJ No C 150, 9. 6. 1987, p. 13. (4) OJ No C 7, 29. 1. 1974, p. 6. (1) OJ No L 302, 24. 10. 1987, p. 1. (2) OJ No L 352, 14. 12. 1982, p. 24. (3) OJ No L 177, 4. 7. 1984, p. 25. ANNEX I RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF SCIENCE AND TECHNOLOGY FOR DEVELOPMENT (1987-1991) 1. OBJECTIVES The aim of the Science and Technology for Development Programme is to promote increased scientific cooperation between the European Community and developing countries to their mutual benefit. The main objectives are to: - strengthen European research capacity in areas important for the economic and social development of the developing countries; - develop research capacity in developing countries through active and effective links with European research institutes, which would continue after the period of Community financing; - in the case of the agriculture sub-programme, produce results which could help to raise the living standards of the population in the developing countries, particularly the poorest sectors of the population; - in the case of the medicine sub-programme, help to improve the health of that population, in particular through the prevention of disease; - in the case of both sub-programmes, produce results which can be disseminated as quickly and efficiently as possible and used for the benefit of those institutions in the developing countries which are able to derive benefit therefrom; - ensure coherence between the content of the research programme and the aims and activities of Community development aid programmes and the aid programmes of other donor countries; - stimulate collaboration and coordination between research activities undertaken in the Member States concerning tropical environments, in order to increase the effectiveness of these activities; - strengthen research teams in the developing countries, as regards both numbers (by training) and equipment. 2. SCIENTIFIC AND TECHNICAL CONTENT The programme, for which the expenditure commitments are estimated at 80 million ECU, comprises the following two sub-programmes: A. Tropical and subtropical agriculture sub-programme: (The financial appropriation proposed, as an indication, for this sub-programme is 55 million ECU) 1. improvement of agricultural products: - crop production: food crops; agro-industrial crops, crop genetics; crop protection; - proteins of animal origin; stock farming; animal genetics and reproduction; veterinary medicine; - sea and inland fisheries and aquaculture; - forestry production in humid and arid areas; 2. conservation and better use of the environment: - appraisal of resources; water resources and their use; soil management and protection, desertification and management of savannahs; underexploited genetic resources; wild flora and fauna; 3. agricultural engineering and post-harvest technology: - agricultural engineering/mechanization; preservation of products; processing of products; 4. production systems: - multi-disciplinary approaches relating to agricultural products; intercropping; relationships between crop-growing and stock-farming; ecologically fragile environments. B. Medicine, health and nutrition in tropical and subtropical areas sub-programme (The financial appropriation proposed, as an indication, for this sub-programme is 25 million ECU) 1. medicine: - transmissible tropical diseases: parasitological; bacterial; viral; mycological; - non-transmissible tropical diseases: genetic disorders; acquired diseases; 2. health: - health services: operational research; planning, management and models; - environmental health: water-related diseases; traditional medicine - tropical medicinal plants; 3. nutrition: - nutritional deficiences; impact of agricultural, alimentary and socio-economic strategies on nutritional status; - relationships between production and storage systems, food habits and health status; - bio-availability of nutrients and their toxicology. The execution of research activities envisaged for the above two sub-programmes also involves training and mobility of scientific personnel, aid for equipment and the creation of research networks. ANNEX II Participation by experts in the Management and Coordination Advisory Committee for Development-linked Research Experts from developing countries, chosen on the basis of a fair geographical distribution and, in order to ensure coordination at international level, representatives of relevant international organizations should be invited to attend meetings of the committee when important items of the programme are on the agenda. Representatives of the Standing Committee on Agricultural Research, of the Management and Coordination Advisory Committee for Medical and Health Research, of the Technical Centre for Agricultural and Rural Cooperation and, if appropriate, of other Community bodies shall be invited to participate in the committee's proceedings where necessary.